Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135355 & (59)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  FARM BUREAU INSURANCE COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 135355
  v                                                                 CoA 269416
                                                                    Monroe CC: 04-18057-CZ
  MARIA ABALOS and MARCOS ABALOS,
           Defendants,
  and

  ROBERT CASTELLANOS and
  ADRIENNE CASTELLANOS,
             Defendants-Appellees.
  ________________________________________

         On order of the Chief Justice, a stipulation to withdraw the application for leave to
  appeal is considered and the application is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2008                    _________________________________________
                                                                               Clerk